              Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 1 of 13 PageID #:1                      (
  al
  T



AO 91 (Rev. 11/11) Criminal Complaint                  AUSA Jordan M.         MatEJ.l"rBE)noro
                                   UMTED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS                     AUo I 7 20le
                                         EASTERN DTVISION
                                                                             MAGISTRAIE JUDGE SUSAN E. COX
                                                                              UNITED STATES DISTRICT COURT
UMTED STATES OF AMERICA
                                                     CASE NUMBER:
                        v.
                                                                                                     U
 FARHAN SHEIKH                                                19C            R            65 b      COX
                                        .RTMTNALcoMPr'ArNr MAGIST{pJE Ji]DGt
         I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
On or about August 13, 2019, at Chicago, in the Northern District of Illinois, Eastern Division, and
elsewhere, the defendant violated:
        Code Section                              Offense Description

        Title 18, United States Code,   Section   transmitting a threat in interstate commerce
        875(c)


       This criminal complaint is based upon these facts:
       X Continued on the attached sheet.


                                                                        Federal Bureau of Investigation


Sworn to before me and signed in my presence.

 Date:Aueust 17. 2019
                                                                    Judge's signature

 City and state: Chicaeo. Illinois                  SUSAN E. COX. U.S. Maeistrate Judge
                                                               Printed name and Title




                                                                          FILED
                                                                              AuCI   1??01s     J
                                                                        .',*1ffi1ftffr3+..t,*'
   Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 2 of 13 PageID #:1




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                         AFFIDAVIT

      I, BARRETT JAMES RIFE, being duly sworn, state as follows:

      1.     I am   a   SpecialAgent with the Federal Bureau of Inwestigation, and have

been so employed since 20L8.       I   am currently assigned to the Chicago Field Office,

West Resident Agency Squad CT-z. As part of my duties as a FBI Special Agent,               I
investigate criminal violations relating to domestic tetrorism and criminal violations

including but not limited to Title 18, United States Code, Sections 249,875,922, and

924, andTitle 26, United States Code, Section 5861. I have been involved with various

electronic surveillance methods, the d.ebriefing            of   subjects, informants, and

witnesses, as   well as others who have knowledge of interstate threatening
communications.

      2.     This afEdavit is submitted in support of a criminal complaint alleging

that FARHAN SHEIKH has violated Title L8, United States Code, Section 875(c).

Because   this affidavit is being submitted for the limited         pu.rpose of establishing

probable cause      in   support   of a criminal complaint charging SHEIKH with
transmitting a threat in interstate commerce, f have not included each and every fact

known to me concerning this investigation.         I   have set forth only the facts that   I
believe are necessary to establish probable cause to believe that the defendant

committed the offense alleged in the complaint-
    Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 3 of 13 PageID #:1




       3.    The facts set forth   in this affidavit are based on the following:         my

personal knowledge; knowledge obtained. from other individuals during my

participation   in this investigation,   including other law enforcement offrcers;

interviews of witnesses; my review of records related               to this   investigation;

communications with others who have knowledge of the events and circumstances

described herein; and information gained through my training and. experience.

L     rf\rNNvPosrs
      4.     Law enforcement learned of a series of threatening communicatj.ons

posted to iFunny (ifunny.co) by an individual utilizing the username "awarded."

iFunny is a type of social media platform that has both a website and a mobile

applicationr on which users can post internet memes. A meme is typically a humorous

image, video, or piece of text that is copied and spread by internet users. An iFunny

user typieally has a page on which that user can post memes.

       5.    Based on information received from a lawyer for iFunny, the servers for

iFunny are not located in the state of Illinois   a-nd   iFunny is a Delaware corporation.

      6.     On or about August L3, 2019, the FBI learned that an iFunny user

utilizing the username "aw'arded' had posted a threat. Agents and analysts viewed

the publically available page of "awarded' located at https://iFun-ny.coluser/awarded

and found the posts referenced below.
    Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 4 of 13 PageID #:1




      7   .   On or about August 13, 2019, the following threatening statements were

posted by username "awarded" on iFunny:l




                                                                                EM:@,qI
                                                                                **fi@i&*'r,,




                                                                                     -




r I most recently reviewed these posts on or about August 16, 2019. The posts are in
chronological order, but exact times of the postings are not available.
Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 5 of 13 PageID #:1




                                    4
          Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 6 of 13 PageID #:1




a ittps   funny.Co   " r"




               8.           Based on open source information, Victim A is located on Street A in

    Chicago, Illinois, approximately 4 miles from FARHAN SHEIKH's residence-
      Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 7 of 13 PageID #:1




        9.    Based on information from other law enforcement officers, open source

media, and law enforcement's interview of SHEIKH, which is discussed below, the

reference to "armyofchrist" in one of the above posts is a reference to Justin Olsen, an

iFunny ueer from Ohio, who was recently arrested by the FBI for posting ttreatening

communications towards federal agents on the iFunny platform. Olsen was in

possession of both firearms and    a--unition at the time of his arrest.     Olsen was

charged by criminal complaint in the Northern Dietrict of Ohio     in   case number 19-

MJ-06r.56.

il.     IpuxrrrrClrroN   OF   FARHAN SHEIXII
        10.   Multiple postings on the iFunny account of "awarded" indicated the user

has multiple Twitter accounts.

        11.   On or about February 3, 2019, "awarded" posted the following:




        t2.   On or about January 23, 2018, "awarded" posted the following:




                                           6
   Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 8 of 13 PageID #:1




      18. on or about July 27, 2018, 'awarded" posted the following,          which

indicatcs that the individual who usec tbo   "awar&fl   aecount hag a birthday on or

about July 27, 2000:




      14. fuents searched the ueername "awarded' on other gocial media
platforme and identifred the followiog additional acounts likek utilized by the Eame

ueer as the iFunny account:

             a.    An Instagram aeouut with the user name "@awarded-iFunny",

which is the Bame nalne as the T\ritter account referenced abovc.
    Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 9 of 13 PageID #:1




             b.    A Facebook account utilizing the username of "awardeds.vids",

which also has a link to iFunny on the profile page.

      15.    The cover photographs used on the profrle landing pages of the iFunny,

Twitter, and Instagram accounts all feature either German soccer team Borussia

Dortmund or soccer player Marco Reus who plays for the Borussia Dortmund team:

                      Facebook profrle page for "awarded.vids":
                       (-      C   r.-:   ffitlke:F

                                                          Erd-i-.       kild
                                                                                    rt   h
                                                                        t'qra-i




                        ,;.   AlglaAEdllLJirb

                                                                    llI'ilOC'IJGA    A
                        .E r*:.


                                          iFunny proflle page:
                                                                    -




                                                      8
    Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 10 of 13 PageID #:1




                                               Instagram profrle page:




             Irtstagrant users for: 111rawarded                                  Instasranr tass for:
                                                  -ifunny                        @rawi'rded-ilunny




           16.    Twitter records for @ijustwantaehoe and @awardediFunny reflect that

the account subscriber utilized the following identitring information:

                  a.        telephone numbers: (773) XXX-17502 (@awarded iFunny), (773)

XXX-   7   3403 (@ij ustwantaehoe)         ;


                  b.       e-mail                   addresses:           farhanmazsheikh@gp ail.com

                  (@ij   ustw antaehoe), crazygame aholic@ gmail. com (@awarde d-iFunny).

           17.    Subpoena returns from iFunny reflect                   that the "awarded"       account

subscriber utilized the following identifying information:

                  a.       telephone number: the 1750 Number;

                  b.       e-mailaddress:crazygameaholic@gmail.com.

           18.    Information received from iFunny also reflect that user "awarded"

accessed iFunny from "Device: Samsung sm-975u" and                       that the location of the user

is Chicago, Illinois.




2This phone number has been anonymized because this affidavit wiII be publicly filed. This
phone number will be referred to as the 1750 Number.
3 This phone number has been anonymized because this affrdavit will be publicly frled. This
phone number will be referred to as the 7340 Number.
     Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 11 of 13 PageID #:1




         L9.    According   to Accurint records, the 1750 Number is registered            to

FARIIAN SHEIKH at an address on W. Thome Avenue in Chicago (the "Thome

Residence"), which as explained below          is SHEIKH's home address without          the

apartment number, and the 7340 Number is registered to another person with the

last name Sheikh, at the same street address on W'. Thome Avenue but only included

a portion of the apartment number.a

         20.    Illinois Secretary of State Records state that FARHAN SHEIKH has a

date of birth in July 2000, and resides at the Thome Residence. SHEIKH's date of

birth is aLmost identical to the birthday indicated in the post above.

III.     INrnnvrrw or FARHAN SHEIKH
         21.    On or about August 16, 201,9, agents executed a search warrant on the

Thome Residence. SHEIKH was present in the residence during the search and spoke

with agents.s During the course of the interview, SHEIKH stated that the "awarded"

iFunny account beionged to him- SHIEKH told law enforcement that he had accessed

the "awarded'iFunny account as recently as the day agents came to speak to him,

August 16, 2019. When SHIEKH was asked why he thought that the FBI was at his

residence, he responded      that he believed it was due to a 'Joke" that he posted      on

iFunny. SHIEKH stated that he posted something to iFunny about shooting an

abortion clinic. When asked whether SHIEKH specifi.ed a shooting in his posting,

SHIEKH responded, "I said those things." This is consistent with the post above that


a   This name and address have been anonymized because the afEdavit will be publicly filed.
5 The following  is a summary of some of the statements made by SHEIKH during the
interview and is not verbatip.


                                              10
   Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 12 of 13 PageID #:1




stated, "I am done with my state and thier [sic] bullshit abortion laws and allowing

innocrnt [sic] kids to be slaughtered for the         so   called'womans right'bullshit. Ive seen

nothing but whores go out of the way to get an abortion, but no more.                   I will   not

tolerate this an5rmore. Im DONE. On August 23rd 2OI9,I will go to the fVictim A] in

Chicago on [Street A].      I wi[ proceed to slaughter and murder any doctor, patient, or

visitor i   see   in the area   and.   I will not back down- consider this   a warning for anyone

visiting..." When SHIEKH was asked whether he picked                 a specific date, he responded

that he posted a specific date and that it was just           a random date. When   SHIEKH was

asked whether he targeted a specifi.c clinic, he said yes. When SHIEKH was asked

why he picked that specific clinic, SHIEKH said, "I just searched a random clinic."

SHIEKH also stated that he posted something about FBI agents and in the post said

for the FBI to come after him. This is consistent with the post above that reads, "To

alIthe fbi agents in this app; I am NOT a satirical account. I post what I mean, and i

WILL carry out what I post". SHEIKH also stated that he made additional posts

related to the same topic. SHEIKH told. agents that he accessed his social media

accounts from his Samsung Galaxy cell phone. SHEIKH said that his phone number

was the sarne as 1750 Number. SHEIKH also admitted that he was familiar with the

user "armyofchrist" on iFunny and that he subscribed to the account on iFunny.




                                                    11
   Case: 1:19-cr-00655 Document #: 1 Filed: 08/17/19 Page 13 of 13 PageID #:1




IV.     CoNcr,usroN

        22.   Based on the information above, Affiant submits that there is probable

cause   that FARHAN SHEIKH transmitted a threat in interstate           commerce, in

violation of fitle 18, United States Code, Section 875(c).


                                        FI,RTHER AFFIANT SAYETH NOT.



                                                             RIFE
                                        Special    Agent,     Federal
                                        Investigation


                AND SWORN to before me on August t7, 2019.




United States Magistrate Judge




                                           12
